 254DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrict 76, Retail,Wholesale and Department Store Union,AFL-CIOandChandler's Philadelphia Shoe Store,Inc.CaseNo. 4-CB-5P2.April 18, 1960DECISION AND ORDEROn October 27, 1959, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not violated the Act as alleged in the complaintand recommending that the complaint be dismissed, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel and the Employer filed exceptions to the Interme-diate Report and briefs in support thereof.The sole issue in this case is whether the Respondent violatedSection 8(b) (1) (A) of the Act by peacefully picketing the premisesof the Employer to compel the Employer to recognize it as the exclu-sive bargaining representative of the Employer's employees at a timewhen it did not represent a majority of such employees in an appro-priate unit.The Trial Examiner recommended dismissal of the com-plaint on the ground that the record failed to establish that anobjective of the picketing was to obtain recognition.On March 28, 1960, the Supreme Court issued its decision inN.L.R.B. v. Drivers, Chauffeurs and Helpers Local Union No. 639,etc. (Curtis Bros., Inc),'in which the Court held that such peacefulpicketing by a union which does not represent a majority of theemployees to compel immediate recognition as the employees' exclusivebargaining agent is not an unfair labor practice under Section8(b) (1) (A) of the Act.Accordingly, as the decision of the Supreme Court in theCurtiscaseis controlling as to the allegations herein, we shall, in compliancetherewith, dismiss the complaint without passing on the Trial Exam-iner's findings and conclusions.[The Board dismissed the complaint.]MEMBER FANNING, concurring:I agree with my colleagues that the complaint in this case must bedismissed because the Supreme Court, reversing the majority's posi-tion inCurtis Bros. Inc., supra,has now determined conclusively thatpeaceful picketing is not, and was not intended by Congress to be, aviolation of Section 8(b) (1) (A).My decision, however, is based notonly on the controlling opinion of the Supreme Court, but on my owninterpretation of the law which I have expressed in numerous deci-sions during my 2 years as a Member of the Board.1 362 U S. 274.127 NLRB No. 45. DISTRICT 76, RETAIL, WHOLESALE&DEPT. STORE UNION 255INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on March 13, 1959, by Chandler's Philadelphia Shoe Store,Inc., hereinafter called the Company or Charging Party, the General Counsel ofthe National Labor Relations Board, herein respectively called the General Counsel 1and the Board, by the Regional Director for the Fourth Region(Philadelphia, Penn-sylvania),issued his complaint dated April 30, 1959, against District 76, Retail,Wholesale and Department Store Union,AFL-CIO, hereinafter referred to as theRespondent or the Union,alleging, in substance,that in furtherance of Respondent'srequest and demands that the Company recognize it as the exclusive bargainingrepresentative of company employees at its Philadelphia,Pennsylvania,retail storeand that the Company bargain or contract with the Respondent as such representa-tive, the Respondent has since on or about March 12, 1959,established and main-tained a picket line at or near the company store at 1312 Chestnut Street, Philadelphia,Pennsylvania,in violation of Section 8(b)(1)(A)and Section 2(6) and(7) of theLabor Management Relations Act, 1947, 61 Stat. 136, herein called the Act.Copiesof the charge and the complaint with notice of hearing thereon were duly servedupon the Respondent and the Company.The Respondent duly filed its answer wherein it admitted certain allegations ofthe complaint but denied the commission of any unfair labor practices.Pursuant to notice,a hearing was held on July 9 and 10,1959, at Philadelphia,Pennsylvania,before the duly designated Trial Examiner.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evidence bearingupon the issues was afforded all parties.At the conclusion of the hearing theparties were advised of their right to argue orally upon the record,which was waived,and to file briefs and/or proposed findings and conclusions or both.Briefs havebeen received from all parties on September 25, 1959.Upon the entire record, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChandler's Philadelphia Shoe Store,Inc., is a corporation organized under thelaws of the Commonwealth of Pennsylvania,and is a wholly owned subsidiary ofEdison Brothers'Stores, Inc,which will be hereafter included in the term Companyor Charging Party.The Company is engaged in the operation of a retail store at1312 Chestnut Street, in Philadelphia,Pennsylvania,and during the preceding yearhad gross sales in excess of $600,000.Edison Brothers'Stores, Inc., is a multistate enterprise engaging in the retail saleof shoes with 410 retail stores located in 109 cities in 40 States of the United States.The Company,at all times material herein,has been and is now engaged incommerce within the meaning of Section 2(6)(7) of the Act.II.THE RESPONDENTDistrict 76, Retail,Wholesale and Department Store Union,AFL-CIO,is a labororganization admitting to membership employees of the Company.In. THE ALLEGED UNFAIR LABOR PRACTICESA. The factsThe parties here are in full agreement as to the facts involved.They are inequal disagreement as to the inferences to be drawn from these facts and the legalconsequences thereof.Chandler's Philadelphia Shoe Store,Inc., a corporation wholly owned and oper-ated by Edison Brothers'Stores, Inc., opened its retail shoe store at 1312 ChestnutStreet, one of the main shopping centers in downtown Philadelphia,on March 12,1958.The following day, March 13, the Union through George Brown, itspresident,sent the following letter to Chandler's:We want to take this opportunity of welcoming you to Philadelphia.Wehope your stay here will be a long and successful one.'This term specifically includes the attorney appearing for the General Counsel at thehearing. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever since we represent the organized workers in the retail shoe storesin the Philadelphia area, we would like to meet with you as soon as possible todiscuss some mutual problems that we are faced with.Would appreciate hearing from you by return mail.At the time of this letter the Respondent did not have a single member among theemployees of the store, in fact, did not even attempt to solicit any such membersuntil some 2 or 3 weeks thereafter when the initial excitement of the opening hadended.The above letter was forwarded to the Company's headquarters in St. Louis,Missouri, where it came to the attention of Roy Oscarson, vice president of EdisonBrothers' Stores, Inc., who replied thereto on March 18 as follows:Itwas very kind of you to send your note of welcome upon the occasion ofthe opening of our Chandler's store in Philadelphia.We appreciated yourletter very much.For the time being our store seems to be adequately staffed.On March 24, after receipt of Oscarson's answer, Brown tried vainly to reachOscarson by telephone in St Louis.Not having succeeded in reaching Oscarson, the Union on the morning ofMarch 25 placed two pickets in front of the Chandler's store with signs reading"Chandler's Shoe Store does not observe Philadelphia Shoe Union conditions."Later that same day Brown received a telephone call from Oscarson who ex-pressed surprise at the sudden picketing action by the Union.Brown answered thathe felt the Company had ignored him and that he wanted a conference.WhenBrown agreed to withdraw the pickets, Oscarson agreed to meet with Brown inPhiladelphia the following day.Brown for the Union and Oscarson for the Company met on March 26, 1958, atthe office of the Company attorneys in Philadelphia.At this meeting Brown readilyadmitted that the Union did not represent a single member in the Chandler's store,but declared that over the years the Union had been able to achieve a certain levelof wages, hours, and working conditions in the Philadelphia area and that Chandler'sstandards were below those established in the area.Brown appealed to Oscarsonto establish conditions in his store in line with those established by the Union.Oscarson answered that it was well-established company policy to provide conditionsequal to or better than the area conditions in which the Company operated stores.He then explained in detail the Company's "long history of progressiveness" in thefields of wages, promotional policies, medical insurance, sick leave, and pension'policies in order to prove that the conditions at Chandler's were equal to or betterthan the Union's standard to which Brown had referred.After several hours ofpencil sharpening and figuring, Brown agreed to submit copies of several unionagreements in the area and Oscarson agreed to consider them for the purpose ofdetermining whether the conditions at Chandler's in fact equaled or bettered thoseestablished by the Union.All the witnesses agreed that at this conference Brown requested neither recogni-tion nor a contract from the Company.On April 21, 1958, Company Attorney Lazarus was authorized by Oscarson to,and in fact did, notify Brown that the Company had, as a result of the study of theunion contracts submitted previously by Brown, increased wages at its Philadelphiastore by $5 per week and reduced the hours from 44 to 40 per week. Brownanswered that he was surprised the Company had gone as far as it had and that,as far as the Union was concerned, he was satisfied and would not trouble theCompany again until he had organized the Chandler's employees. Brown alsotestified that he told Lazarus that he would give the Company advance notice if,and when, the Union should thereafter decide to picket Chandler's againThis was the last contact between the parties during the year 1958.2The picketswhich had been removed on March 25 did not return.Within a few weeks of the opening of the store the Union did make some effortsto interest some of the Chandler's employees in joining the Union by means of somehappenstance luncheon conversations between union members and employees ofChandler'sThere was also one definitely arranged conversaton with an employeeof Chandler's.However, these efforts were both desultory and in vain.2 As these events in the year 1958 occurred more than 6 months prior to the date ofthe filing of the charge hereinon March13, 19..59,they may not be made the basis of afinding of an unfair labor practice.Howevei,the evidence regarding these events wasadmitted here as background to explain,ifpossible,the meaning of the events of 1959which were the subject of the charge filed DISTRICT 7 6, RETAIL, WHOLESALE & DEPT. STORE UNION 257Suddenly early in March 1959, President Brown telephoned Attorney Lazarus toinform him that the Respondent would once again within about a week's time placepickets in front of Chandler's.Lazarus expressed surprise and asked for, andreceived, permission to so notify Oscarson with the expressed idea of arranginganother meeting between the Company and the Respondent.As a result of this telephone call, another meeting was arranged between the partiesand held on March 6, 1959. Oscarson and Brown were again the chief, if not theonly, spokesmen for their respective parties.Oscarson opened this meeting by asking what it was that Brown wanted. Brownanswered this query with one word: "Nothing."Brown followed this with anexplanation of his thesis that the wages, hours, and working conditions at Chandler'swere not, in fact, equal to those which the Union had established in the area.Thiswas followed by a long comparison of the two different standards.3During thisdiscussion Oscarson inquired if any of the unionized employers were forcing theUnion's action against Chandler's.Brown acknowledged that a few such employershad mentioned Chandler's conditions but stated that the Union was an independentorganization and followed its own dictates.Oscarson stated that he would bewilling to talk to any such employers "if they were on [the Union's] back." Thisoffer Brown rejected.Brown stated that, as the Union now considered Chandler'sto be a nonunion store, it was the Union's duty to organize the employees and toinform the public of Chandler's nonunion status.When Oscarson inquired why theUnion did not attempt to organize the employees through personal solicitation,Brown answered that the Company's "conditions were so favorable that it was im-possible to organize them [the employees] into the Union on a personal solicitationbasis "Brown emphasized the fact that because of these conditions the Union hadbeen unable to secure a single member among the employees of the Chandler's store.When it was suggested that this disproved Brown's original thesis, Brown answeredthat the trouble was that the conditions at Chandler's depended exclusively onmanagerial largesse which could not be enforced by the employees as there was noenforceable collective-bargaining agreement.At this point Oscarson offered Brownanything at all up to a union agreement and the turning over of the Chandler'semployees to the Union. Brown said that he wanted neither of these although addingthat he "would not be adversed to having a union agreement" with Chandler'sThenOscarson offered his "Oakland plan" which he stated had been used in Oakland,California, where the Company gave a prominent third person a statement to theeffect that it was company policy that its hours, wages, and working conditionswere to equal or better the conditions in the area and authorizing such person torequire the Company to institute improvements if it were shown that companyconditions were in fact substandardAs the meeting broke up, Brown stated thathe would take such a statement back to his union and discuss it.A few days later, after such a statement had been delivered to the Union, Brownnotified Lazarus that the Union had rejected this statement because it had decidedthat the statement "would not lead to organization."Brown informed Lazarus thatthe picketing would commence the following day.On March 12 Respondent placed two pickets in front of Chandler's store.Thesetwo pickets have marched continuously since then until the time of the hearing infront of the Chandler's store during store hours carrying signs inscribed with oneof the following messages:CHANDLER'S SHOE STORE DOESNOT OBSERVE UNION WORKINGCONDITIONS IN THEPHILADELPHIA AREA.RWDSU, AFL-CIOTHE EMPLOYEES OF CHANDLER'S ARENOT MEMBERS OF THEPHILADELPHIA SHOE UNION, UWDSU,AFL-CIOA UNION CONTRACT IS A UNIONCONTRACT IS A UNION CONTRACTRWDSU, AFL-CIOa In August or September 1958, a number of the Union's Philadelphia contracts hadbeen reopened on wages under a midterm wage reopener clauseThe result of thesenegotiations was not shown on this record.560940-61-vol. 127-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDEMPLOYEES OF CHANDLER'SJOIN OUR UNIONHAVE THE PROTECTION OF ACOLLECTIVE BARGAINING AGREEMENT CONTRACTRWDSU, AFL-CIOEMPLOYEES OF CHANDLER'SJOIN OUR UNIONLOOK YOUR FELLOW UNION MEMBERS IN THE EYERWDSU, AFL-CIOIn addition to carrying the above signs these two pickets have continuously andpolitely requested potential customers not to patronize Chandler's but to go to aunionized store in the neighborhood. It is admitted that this picketing has beenpeacefully conducted.These pickets parade in front of the Chestnut Street entrance to the store whichis used by both the employees and the customers. The delivery entrance to the storeis located on the alley at the rear of the building.A comanager of the store testifiedthat in the several hundred times that he had opened this rear delivery door in orderto receive deliveries since the picketing began, he believed that he had noted apicket by the delivery door on less than five occasions.His testimony on thispoint was rather vague and uncertain.No picket has been posted at the rear deliverydoor.It is clear from the physical facts that no picket parading in the front ofChandler's store can see deliveries made at the delivery entrance except in those rareinstances where a picket may recognize a truck with deliveries for Chandler's whichhas been misguided or misdirected onto Chestnut Street by mistake in the maze ofPhiladelphia streets.On such occasions it is a long run for such a picket to get tothe rear delivery entrance by the time the delivery truck has arrived there.Under allthe circumstances the Trial Examiner believes that these two to five instances of apicket at the delivery door must be regarded as isolated instances, as Board decisionsoften refer to them, and disregarded here even as the briefs herein have.B.ConclusionsAlthoughthere seemsto be no case explicitly holding that organizational picket-ing islegal under the Act, there have been sufficient cases implicitlyrecognizing thelegality oforganizationalpicketing so that such picketing is generallyrecognizedas not illegal under the Act.4On the other hand, the Boarddecisionin theCurtiscase 5 makes it clear that theBoard considers it to be a violation of Section 8 (b) (1) (A) of the Act for a minorityunion to continue picketing for recognition after having lost a representation election.In that case the holding of therepresentation electionwas used as evidence of thedemand for recognition.Apparentlyrecognizingthis distinction between picketing for organizational pur-poses and picketing for recognition, the General Counsel set forth at the opening ofhis brief the factors which he says-and the briefs of the other parties appeared toconcur-he must prove in order to prove a violation of Section 8(b) (1) (A).Thebrief set forth theseelements asfollows:(a) Picketing by a minority union.(b)A demand for recognition.(c)And that at least one of the objectives of the picketing by the minorityunionwas the bringing ofeconomicpressure upon the employer and/or em-ployees in furtherance of the demand.Actually, as the Respondent's brief concedes, the ony element enumerated by theGeneral Counsel whichis indispute is his point (b)-the demand for recognitionand/or bargaining.On this pointalone isthere any real dispute.As for point (a), above, none of the parties dispute the fact that the Respondentpicketed Chandler's at a time when the Respondent did not represent a majority ofChandler's employees. In fact at both the 1958 and the 1959 meetings PresidentBrown not only admitted, but emphasized the fact that the Union did not have aA See page 81, Twenty-third Annual Report of the Board, reading:In cases subsequent to theCurtisandAlloydecisionsitwas madeclear that thosedecisions envisaged only minority action for the purpose of exclusive recognition andthat no consideration was given to picketing for organizational purposes.119 NLRB 232. DISTRICT 76, RETAIL, WHOLESALE & DEPT. STORE UNION 259single member among the Chandler's employees and, therefore, that the Union didnot purport to represent said employees.As for the General Counsel's point (c), there can be no question but that accept-ing the economic argument stressed by the Board in theCurtiscase as this TrialExaminer must, economic pressure was in fact brought to bear upon both theCompany and, more importantly, upon the Chandler's employees through theUnion's picketing of the Chandler's store.This brings us to the crux of this case: the proof of the demand for recognitionand/or a contract.In concluding their arguments that in these 1958 and 1959 meetings the Unionwas actually demanding recognition and/or contract, the parties say:(1)Charging Party: "It becomes obvious when the sequence of events arechronicled that Brown was actually after recognition and that the Company wasforced, into the position of bargaining collectively with him as the price of avoidingpicketing."(2)General Counsel: "In summary the demand for recognition took the formof (a) an history of discussions (that resembled collective bargaining) of wages,hours and working conditions, (b) picketing and (c) a refusal to accept employeradjustments with regard to wages, hours and working conditions to meet unionstandards, leaving only a union contract to satisfy him."Of course at the very outset of their arguments the General Counsel and theCharging Party were faced with the admitted, but inconvenient, facts that, as it isput in the Charging Party's brief, "Brown, too, freely admitted that at no time didhe have a single member among the employees of the store" and that Brown "care-fully avoided making any express demands for recognition."Despite these incon-venient facts this argument runs that Brown's conduct "plainly showed his determi-nation to compel the Company to bargain collectively, thus giving him de factorecognition, as the price of avoiding picketing."Thus both these parties recognized a very obvious defect in their proof; to wit,there was no demand made for recognition or bargaining, orally at least, such asunions desiring to bargain collectively customarily make.These parties seek to hurdle this deficiency with the argument that Brown was avery "sophisticated" labor leader who was obviously attempting to avoid the con-duct proscribed by the Board in its well-advertisedCurtisdecision.In other words,while Brown said one thing, his actions proved him to mean just the opposite.Yet, while Brown proved to be a loquacious witness rarely at a loss for a fewhundred words in answering a question, neither brief points out a single exampleof the type of "sophistication" they have referred to-nor even to a misstatementof fact by Brown as a witness. Thus the record fails to prove Brown's sophisticationin the sense of the word as used in the briefs.The record does, however, proveBrown's sophistication in the sense of his being knowledgeable in labor matters andin Board decisions including theCurtiscase.He was even sophisticated enoughto seek legal advice on the legal implications of that decision. In other words,Brown was not going to violate the law intentionally or obviously if he could help it-which only seems to show good commonsense from his point of view.Both briefs refer, as proof of Brown's "subtle" request for recognition, to the factthat, according to Oscarson and not denied by Brown, Brown "inferred" during the1959 conference that he "would not be adversed to having a contract" with theCompany. But does this even constitute proof of a "subtle demand" for recognitionand/or a contract?After all as a sophisticated labor leader, Brown knew theCompany's status of having more than 400 out of its total of 410 stores unorgan-ized and that to successfully organize Chandler's Philadelphia store would be quitea feather in his cap.Also being cognizant of the Company's history in labor rela-tions,Brown was sophisticated enough to recognize that the Philadelphia storewould have to be organized the hard way. Furthermore, a sophisticated labor leaderwho is "averse" to the addition of new members to his union would be a strangeand out-of-place character indeed.To this unsophisticated Trial Examiner, atleast, an innocuous truism such as this remark can hardly be said to constitute proofeven of a subtle request for recognition.Consequently, there appears to be nothing verbal in anything Brown had to sayto the Respondent to disprove his admitted disclaimers of attempting to representany employees of the Respondent or of seeking recognition and/or a contractfrom the Company.So now we turn our attention to those union actions which these parties claimedcontradict Brown's verbal disclaimers and indicate the Respondent's demand forrecognition and/or a contract-this history of discussions which are said to"resemble annual collective bargaining." 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record proves that in March 1958 the Respondent sought a meeting withthe Company at the time this large nationwide retail organization opened its storein the center of one of Philadelphia's finest shopping centers.The request was madeafter the store had opened with a full complement of employees.The GeneralCounsel and the Charging Party contend that even at this meeting Brown actuallywas seeking recognition despite his own denial of that purpose during the meeting.On the other hand Brown claims that the Respondent believed that the wages,hours,and working conditions established by the Company for its employees in the Phila-delphia store were below the area rates and consequently jeopardized the standardsfor retail personnel which the Union had built up through years of collectivebargaining in Philadelphia.It is admitted by all parties that at this meeting Brownrequested the 'Company to try to meet these union standards so as not to jeopardizethe Union's position in the area.As it was confirmed company policy to meet orbetter such area standards for its employees,Oscarson agreed to further study thearea standards including a number of union contracts which Brown supplied.Apparently the Company concluded that Brown was correct and that its own wagesand conditions were in fact substandard in the area because onApril 21,1958, theCompany unilaterally increased the wages and decreased hours of its Philadelphiastore employees.There is not one syllable of testimony regarding this meetingto show that Brown made a single demand on behalf of any or all of the Company'semployees or did anything other than to seek to prevent his own union standardsfrom being jeopardized by the introduction of substandard conditions into the areaby a new employer.The fact that many of the Union'sPhiladelphia contracts were to be opened forrenegotiation of wages under a wage reopener clause in August-September 1958and that such negotiations would have been jeopardized if the Company's substandardwages and conditions had remained would seem to confirm Brown's explanationof this meeting.So also does the fact that for nearly a year the Respondent left the Companystrictly alone while attempting,none too energetically to be sure,to interest theChandler's employees in joining the Union through personal solicitation.Theseefforts proved uniformly unsuccessful.The second conference in 1959 took place almost exactly 1 year afterthe firstone and, therefore,chronologically speaking can correctly be called one of the"annual" conferences.However, it was the Company on this occasion which,quickly sought the meeting in order to forestall Brown'sannounced threat to placepickets at Chandler's in order to inform the public that the store was nonunion andto try to organize the employees 6When Oscarson opened this meeting by asking Brown what he wanted,Brown'for once answered succinctly:"Nothing."From that time on it was the Companywhich initiated proposals,allaimed at forestalling the presence of pickets at thestore.Why did not the Union continue to use the personal solcitation method toorganize the employees?Because it had proved unsuccessful due to the Com-pany's excellent wages and working conditionsIf that is so, why did Brown main-tain that the Company conditions were substandard?Because the continuance ofthose conditions depended upon the largesse of the Company'smanagers and theemployees had no union or collective-bargaining contract by which to enforce theircontinuation.Itwas at this point, after a long discussion as to whether or not thecompany conditions were in fact substandard,thatOscarson offered Brown any-thing he wanted short of a union contract and handing over the Company's em-ployees to the Union in order to prevent picketing.When Brown was disinterested,Oscarson offered what he called the"Oakland Plan," a name derived from thefact that the Company had originated it as the means by which it secured the re-moval of union pickets from its Oakland,California,store after some I1 months of-continuous picketing there.This Oakland Plan provided that the Company wouldgive some acceptable and responsible third person a statement to the effect thatitwas Company policy to maintain wages and conditions equal to or exceedingthose standard in the area and authorizing such third person to require the Com-pany to make increases or betterments if it could be proved that the Companyconditions were in fact substandard.The meeting concluded when Brown agreedthat the Union would consider this suggestion.A few days later the Union re-jected this Oakland Plan suggestion on the ground that "it would not lead to or-ganization"and informed the Company that its pickets would appear the follow-ing day.These pickets have remained there ever since."The Trial Examiner is sufficiently sophisticated to believe that Brown was not alto-gether taken by surprise by the Company's prompt reaction to this threat of pickets but,nonetheless,the initiative for the meeting came from the Company. DISTRICT 76, RETAIL, WHOLESALE & DEPT. STORE UNION 261Under these facts the General Counsel and the Charging Party contend that theUnion was actually engaged in collectivebargainingwith the Company, was activelyseeking at leastde factorecognition thereby, and that, in the words of the GeneralCounsel's brief, "the item that [Brown] wanted and the only thing the employerrefused to give was a union contract."The parties point to the picket sign reading "aunioncontractisa unioncontractisa unioncontract" as confirmation that Brown's real motivation in placing thepickets at Chandler's was to secure a contract.On the other hand this sign was thepoetic expression of the same argument Brown had made to Oscarson at the 1959meeting when he pointed out that the Chandler's employees had no means by whichto enforce the continuation of Company's good conditions without an enforceableagreement.As such it also amounted to just as cogent an argument to Chandler'semployees as to why it was necessary for them to organize.But the evidence makes it quite clear that the Company sought the 1959 meetingnot in order to bargain collectively with a representative of its employees (which theRespondent made it very clear repeatedly it did not even claim to be) over suchbargainable items as wages, hours, and working conditions of its employees but, onthe contrary, sought the meeting instead in an effort to discover some acceptableformula (such as the Oakland Plan) to stop the union plan to picket the store andthereby remove one method by which its employees might be organized. The Boardand the courts have always held that efforts by an employer to prevent a union fromtrying to organize its employees constitutes an unfair labor practiceSuch is, there-fore, not a bargainable issue or a proper subject of collective bargaining.Henceit is a misnomerto refer Ito the 1959meeting asan attempt at collective bargaining.It is significant that within 2 days of the installation of the picket line at theChandler's store, the Union placed a similar picket line at another nonunion storein the same neighborhood using the same exact picketsigns(with the exception ofthe name of the store) on both picketlines.The record indicates no prior attemptto seek recognition or bargaining with this second employer either.The Company itself in effect recognized the organizational nature of this picketline a few days after picketing commenced when it posted a bulletin to its em-ployees setting forth the numerous reasons why the Company consideredthe unioni-zation of its employees both "unnecessary and undesirable."On the other hand it is equally obvious from the Respondent's determination topicket the Company in 1959 that the Respondent desired recognition and a contractfrom the Company and desired it very much, judging solely from the length of timeit has maintained the pickets in front of Chandler's store in the year 1959.But recog-nition and a signed contract are always the ultimate objectives of any union wheneverit starts an organizingcampaign.Consequently even though those were the Re-spondent's ultimate objectives, it does not follow therefrom that they were also theimmediate objectives.If Brown was as sophisticated as the General Counsel and the Charging Partyassert and the Trial Examiner believes, with his knowledge of the history of theCompany's labor relations before him: 403 out of 410 stores remaining unorganized,11 months of picketing by the Union in Oakland resulting in an Oakland Plan state-ment together with the Company's prompt reactions to his own threatened picketline, Brown and the Respondent both must have realized that the successfulattain-ment of these ultimate objectives would not be secured speedily or easily.Brownwas too sophisticated to think otherwise.Brown's sophistication alone militatesagainst the theory that he had any idea of being able to obtain recognition or bar-gaining status from the Company without having touched all the bases exactly asproscribed in the rules.And the first base which had to be touched was, therefore,the organization of the employees.Furthermore the theory advanced here that Brown wasactually engaging in an-nual bargaining on behalf of the employees of Chandler's would seem to presupposean altruism and an idealism on the part of Brown and Respondent such as is rarelycredited to labor organizations today.This is especially so because the beneficiariesof Brown's alleged efforts were neither members of his union nor paying duesthereto. It thus seems just as logical that Brown was,just ashe claimed, attemptingto prevent the standards the Union had built in the area from being jeopardized-and to organize the Chandler's employees if possible.In support of his theory the General Counsel cites a few R cases whereon some-what similar evidence to that in this record, the Board has found that a "question.concerningrepresentation" existed justifying the holding of a representation elec-tion.However, thecases alsoshow thatthisBoard has been quite strict and hasdismissed many complaints wherein it was alleged that an employer had refused tobargain inviolation of Section 8(a)(5) on the ground that the Union's request to 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain was either ambiguously phrased or referred to an inappropriate Unit .7 Itthus is apparent that the Board requires a considerably different type and degree ofproof in proving a "question concerning representation" than it does for a requestfor recognition and to bargain.Under present Board law there appears little, ifany, question but that, if this werean 8(a) (5) complaint, the Trial Examiner, beingbound by Board decisions, would have to dismiss the complaint here on the groundthat no proper request to bargain had been made.In his discussion of these cases and of theCurtiscase,General Counsel purportsto see no significance to the fact that in the instant matter Respondent had not beeninvolved in losing a prior representation election.The Trial Examiner cannot agreebecause, if Respondent had lost such an election previously, then there would be afirm basis for an inference that the demand which gave rise to the election was acontinuing demand and thus motivated the subsequent picketing.Also, withoutsuch an election, no such inference as the Board relied upon in theCurtiscase canarise to assist the General Counsel over his difficulty here.The Trial Examiner believes that enough has been said here to indicate that everyfact or combination of facts upon which either the General Counsel or the Charg-ing Party rely in order to prove the Respondent's illegal motivation also indicatesjust as strongly, or perhaps even more strongly,an innocentmotivation on the partof the Respondent.Consequently, on this record viewed as a whole, the TrialExaminer must find that the General Counsel has failed tosustain hisburden ofproof as to the Respondent's illegal motivation or objective.Therefore the TrialExaminer will recommend that this complaint be dismissed.Upon the basis of the foregoing findings and conclusions and the entire recordin the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.District 76, Retail,Wholesale and Department Store Union, AFL-CIO, is alabor organization within themeaning ofSection 2(5) of the Act.2.The Charging Employerisengaged in commercewithin the meaning of theAct.3.The Respondent Union hasnot engaged in unfairlabor practices within themeaningof Section 8 (b) (1) (A) of the Act.[Recommendations omitted from publication.]7Washington Coca-Cola Bottling Works, Inc.,117 NLRB 1163, subsequently reversedin 122 NLRB 7 as result of a court decision.Wyatt FoodStores(Division of KrogerCompany)andRetailClerksInternational Association,AFL-CIO, Local No. 1549.Case No. 16-CA-1236.April 19, 1960DECISION AND ORDEROn November 30, 1959, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that the Respondent cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].127 NLRB No. 37.